Title: To Benjamin Franklin from Thomas Cushing, 20 February 1775
From: Cushing, Thomas
To: Franklin, Benjamin


Sir
Boston February. 20. 1775
I am now to acknowledge the receipt of your Favor of the 12 November last; We have received the King’s Speech and the answer of Both Houses. They have made no alteration in the Sentiments of the People here they remain as firm and United as ever. The association of the Continental Congress is sacredly adhered to thro[ughout] all the Colonies. The Assembly of New York have agreed to Petition the King, address the House of Lords and remonstrate to the House of Commons relative to American Greiviances. The Petition of the Assembly of Jamaica you will have seen before this reaches you. I now Inclose you a small Pamphlet entituled Calculations on American Population, the perusal of Which on your side the Water may be of service, and convince the People there What an amazing Source of Commerce they will deprive them selves of if by any Imtemperate and rash Measures the Connexion between G B and America should be Dissolved. I am with respect your most humble servant
Thomas Cushing
Benja Franklin Esqr
 
Addressed: To / Benjamin Franklin Esq  LLD / In / London.
Endorsed: Mr Cushing  Feb. 20. 1775
